Case 3:19-cv-11626-RHC-APP ECF No. 31 filed 09/23/20         PageID.1102   Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



DEBORAH L. WILLY,

             Plaintiff,

v.                                             CASE NO: 19-CV-11626

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.

                                     /

                                     JUDGMENT

             In accordance with the Order Adopting the Magistrate Judge's Report and

Recommendation granting defendant’s amended motion for summary judgment and

denying plaintiff’s amended motion for remand entered this date,

             IT IS ORDERED AND ADJUDGED that judgment be, and hereby is

GRANTED in favor of Defendant and against Plaintiff.



                                         ENTERED BY ORDER OF THE COURT


Dated: September 23, 2020                s/Lisa G Wagner
                                         LISA G. WAGNER, CASE MANAGER AND
                                         DEPUTY CLERK TO THE HONORABLE
                                         ROBERT H. CLELEND
